Notice of Allowability
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered. Claims 1-20 are allowed. 
Terminal Disclaimer
The terminal disclaimer filed on 01/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10721298 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Nikhil Patel – Reg. 70,706.

The application is amended as follows:
(Currently Amended) A method, comprising:
 obtaining, by one or more processors associated with a terminal that communicates with a synchronization server, a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints, wherein the synchronization event stream further includes an indication of an event type corresponding to the one or more synchronization events, time associated with the one or more synchronization events, and node change of the one or more synchronization events; 
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data basedthe event type corresponding to  the one or more synchronization events comprised in the synchronization event stream, the one or more corresponding event sequence identifiers, and an inferred user preference with respect to the synchronization set data for  the one or more objects 
 providing, by the one or more processors, to a user of the terminal access to subsequently downloaded portions of data associated with the one or more objects determined to be synchronized, wherein a user account associated with the terminal access is associated with the plurality of endpoints and a set of synchronization points.  

(Currently Amended) The method of claim 1, wherein the inferred user preference is determined based 

(Currently Amended) The method of claim 2, wherein the terminal is configured to report observed interactions to the synchronization server, and the observed interactions are used in connection with determining the inferred user preference.  

(Original) The method of claim 3, wherein the observed user interaction relates to one or more attributes of synchronization set objects with which a user interacted with subsequent to synchronization.  

 (Original) The method of claim 3, wherein the observed user interaction relates to an amount of time that elapsed between synchronization of an object and a user's first interaction with that object after synchronization.  

 (Original) The method of claim 1, wherein the inferred user preference is stored in a user profile.  

(Currently Amended) The method of claim 1, wherein the access to the subsequently downloaded portions of data associated with the one or more objects determined to be synchronized is provided in a manner determined based 

 (Original) The method of claim 1, further comprising: 
identifying events of interest from the synchronization event stream; and
 receiving a request, from a synchronization client, for the identified events of interest.  

 (Currently Amended) The method of claim 1, further comprising:
 receiving, from one or more synchronization clients of a plurality of synchronization clients of the plurality of endpoints, one or more indications that an object in the synchronization set data has been modified; -4-EMC IP Holding Company LLC et al. 
Application No. 16/886,343 in response to receiving the one or more indications that the object in the synchronization set data has been modified, updating the synchronization event stream based 
communicating the synchronization event stream to at least one of the plurality of endpoints.  

 (Original) The method of claim 1, wherein the synchronization event stream is associated with a synchronization point and comprises synchronization events associated with a plurality of objects stored based on information provided by a plurality of synchronization clients for which the synchronization point provides synchronization.  

(Original) The method of claim 1, wherein the synchronization event stream provides notice of changes to the synchronization set data. 

 (Currently Amended) The method of claim 1, wherein the one or more objects determined to be synchronized corresponds to a subset of all synchronization events added to the 

(Currently Amended) A system, comprising:
 a memory or other storage device; and 
a processor coupled to the memory or the other storage device, the processor associated with a terminal that communicates with a synchronization server, and the processor configured to: 
obtain a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints, wherein the synchronization event stream further includes an indication of an event type corresponding to the one or more synchronization events, time associated with the one or more synchronization events, and node change of the one or more synchronization events; - 5 -EMC IP Holding Company LLC et al. 
Application No. 16/886,343 determine to synchronize one or more objects of a synchronization set data based the event type corresponding to the one or more synchronization events comprised in the synchronization event stream, the one or more corresponding event sequence identifiers, and an inferred user preference with respect to the synchronization set data for the one or more objects 
the plurality of endpoints and a set of synchronization points. 

(Currently Amended) The system of claim 13, wherein the inferred user preference is determined based 

(Currently Amended) The system of claim 14, whereinthe terminal is configured to report observed interactions to the synchronization server, and the observed interactions are used in connection with determining the inferred user preference.  

 (Original) The system of claim 15, wherein the observed user interaction relates to one or more attributes of synchronization set objects with which a user interacted with subsequent to synchronization.  

 (Original) The system of claim 15, wherein the observed user interaction relates to an amount of time that elapsed between synchronization of an object and a user's first interaction with that object after synchronization- 6-EMC IP Holding Company LLC et al.. Application No. 16/886,343 

 (Original) The system of claim 13, wherein the inferred user preference is stored in a user profile. 

(Currently Amended) The system of claim 13, wherein the access to the subsequently downloaded portions of data associated with the one or more objects determined to be synchronized is provided in a manner determined based 

 (Currently Amended) A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:

	 obtaining, by one or more processors associated with a terminal that communicates with a synchronization server, a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints, wherein the synchronization event stream further includes an indication of an event type corresponding to the one or more synchronization events, time associated with the one or more synchronization events, and node change of the one or more synchronization events; 
	determining, by one or more processors, to synchronize one or more objects of a synchronization set data based the event type corresponding to the one or more synchronization events comprised in the synchronization event stream, the one or more corresponding event sequence identifiers , and an inferred user preference with respect to the the one or more objects 

	providing, by one or more processors, to a user of the terminal access to subsequently downloaded portions of data associated with the one or more objects determined to be synchronized, wherein a user account associated with the terminal access is associated with the plurality of endpoints and a set of synchronization points.


Reason for allowance
With regards to claims 1, 13, 20
Melahn et al.  Publication No. US 2015/0278323 A1 teaches 
obtaining, by one or more processors associated with a terminal that communicates with a synchronization server, a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events [..] and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints (¶0042; ¶ 0052)
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based on the one or more synchronization events comprised in the synchronization event stream, [...] with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server (¶ 0043)
	providing, by the one or more processors, to a user of the terminal access to subsequently downloaded portions of data associated with the one or more objects determined to be synchronized (¶ 0052;¶ 0054)
 Palmeri et al.  Publication No. US 2015/0074407A1 teaches 
the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based on the one or more corresponding event sequence identifiers, with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server ( 0187;¶ 0191).
Hanmann et al.  Patent No. US 7024491 No. US 2015/0074407A1 teaches
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based on inferred user preference with respect to synchronization set data for object that are subject to synchronization between the terminal and the synchronization server (Col.3, lines 5- 15).
Larabie Belanger et al.  Publication No. US 201/0288756 teaches 
	wherein a user account associated with the terminal access is associated
with a set of endpoints and a set of synchronization points (¶0030, ¶ 0087)



obtaining, by one or more processors associated with a terminal that communicates with a synchronization server, a synchronization event stream, the synchronization event stream being provided by the synchronization server, the synchronization event stream comprising one or more synchronization events that are associated with one or more corresponding event sequence identifiers identifying the one or more synchronization events, and the one or more synchronization events corresponding to changes to file management system objects synchronized across a plurality of endpoints, wherein the synchronization event stream further includes an indication of an event type corresponding to the one or more synchronization events, time associated with the one or more synchronization events, and node change of the one or more synchronization events; 
determining, by the one or more processors, to synchronize one or more objects of a synchronization set data based on the event type corresponding to the one or more synchronization events comprised in the synchronization event stream, the one or more corresponding event sequence identifiers, and an inferred user preference with respect to the synchronization set data for the one or more objects that are subject to synchronization between the terminal and the synchronization server
There is no prior art, whether singly or in combination, teach or suggest the above limitation together in conjunction with the other limitations of the independent claim, therefore these reason put the claims in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445